o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-100608-12 uil the honorable gregorio kilili camacho sablan u s house of representatives washington dc dear mr sablan i am responding to your inquiry of date you asked that we publish guidance on the applicability of federal_insurance_contribution_act fica_taxes to philippine and korean nationals working in the commonwealth of the northern mariana islands cnmi we have had several discussions with your office on the application of fica_taxes to philippine and korean nationals working in the cnmi since that time we have updated irs publication federal tax guide for employers in the u s virgin islands guam american samoa and the commonwealth of the northern mariana islands on page of the publication under the what’s new heading we have inserted the following paragraph commonwealth of the northern mariana islands cnmi filipino workers and new commonwealth only transitional worker cw visa classification filipino residents admitted to the commonwealth of the northern mariana islands cnmi are not treated as exempt from social_security and medicare taxes on the basis of holding a work permit under cnmi immigration law while the cnmi is transitioning to full implementation of u s immigration law a new commonwealth only transitional worker cw visa classification is available for workers in the cnmi workers on the cw visa including those from the philippines are not exempt from social_security and medicare taxes unless temporary workers in the cnmi are eligible for an exemption from social_security and medicare taxes based on some other circumstances for example a filipino resident holding a valid conex-100608-12 u s h-2 visa employers are required to withhold and pay social_security and medicare taxes additionally we have updated the table on page of publication to indicate that fica_taxes apply to wages paid to korean residents admitted to the cnmi under sec_101 of the immigration and nationality act i hope this information is helpful if you have any questions please contact me or ------- --------------------at ----- ------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt and government entities
